Citation Nr: 1516733	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-31 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to August 1961.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In October 2013, The Veteran testified at a videoconference hearing before the Undersigned; a transcript of the hearing is of record.

The Board remanded the appeal in November 2013 and January 2015 for additional evidentiary development.

The issue of entitlement to service connection for recurrent cerumen impaction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the January 2015 remand, the Board instructed the RO to obtain an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss, as the opinions of record improperly relied on the fact that the Veteran exhibited normal hearing upon separation.

The February 2015 opinion obtained on remand again states that the Veteran's hearing was normal upon separation.  The examiner further emphasizes that, "given thresholds of no greater than 5 dB for any one frequency in the left or the right ear [on August 1961 separation examination], these thresholds preclude the possibility of a threshold shift during period of service."

However, the Board notes that service department audiometric tests prior to October 31, 1967 were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

When converting the Veteran's August 1961 audiometric test results to ISO units, the thresholds were greater than 5 dB for the majority of frequencies in both ears.  Accordingly, the February 2015 opinion is based upon an inaccurate factual predicate, and an addendum opinion is required.   See Reonal v. Brown, 5 Vet. App. 548 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one); 38 C.F.R. § 4.2.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who provided the February 2014 opinion (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be available to the examiner, and the examiner should confirm that such records were reviewed.

The examiner is asked to respond to the following provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service, including conceded in-service acoustic trauma.  For purposes of providing this opinion, the examiner should accept as true that the Veteran experienced in-service noise exposure, acoustic trauma, and rock debris while serving as a demolition specialist.  Additionally, In reaching that conclusion, the reviewer MUST discuss the impact, if any, of the change from the ASA to the ISO standard of evaluation as it relates to a showing of hearing threshold shifts over service.  That is, the examiner must convert all audiogram results obtained prior to October 31, 1967, including the August 1961 separation examination audiogram, from ASA to ISO units (unless there is express indication that ISO units were utilized), note that such conversions have been made, and discuss the significance of such conversions on the noted hearing threshold shifts in service.

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2.  Then readjudicate the appeal, and issue a Supplemental Statement of the Case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






